Exhibit 99.1 9. Information about the Offering and the Company Summary Terms of the Offer Issuer D. Medical Industries Ltd. Securities Offered Up to 1,495,000 ordinary share of the Company, par value NIS 0.32 sold in units, each unit consists of 26 ordinary shares Total ordinary shares outstanding immediately after this offering 10,383,567 ordinary shares of the Company, par value NIS 0.32 each. Listing Our ordinary shares are listed on the Tel Aviv Stock Exchange and The NASDAQ Capital Market. The Tel Aviv Stock Exchange and NASDAQ Capital Market symbol of our ordinary shares DMED Use of Proceeds General corporate purposes and business development.See also section 4.4 below. Risk Factors Before deciding to invest in our ordinary shares, you should carefully consider the risks related to our business, the offering and our ordinary shares. See Section 9.3 of this shelf offering report. The number of ordinary shares to be outstanding after the offering is based on 8,167,306ordinary shares outstanding as of January 15, 2012. The number of ordinary shares to be outstanding after this offering does not take into account, as of January 15, 2012: · 75,045 ordinary shares issuable upon the exercise of warrants that were previously issued to investors and underwriters; and · 646,216 ordinary shares issuable to employees upon the exercise of outstanding options under our 2005 Israeli Share Option Plan. From September 1, 2011 until the date of this shelf offering report we issued a total of 73,148 ordinary shares in connection with a settlement reached with a prior officer of our subsidiaries and 272,652 ordinary shares in connection with an offering to YA Global Investments L.P. Summary Consolidated Financial Data The following tables present our summary consolidated statements of comprehensive loss for the four years ended December 31, 2010 and our summary consolidated statements of financial position as of December 31, 2010, as well as our summary consolidated statements of comprehensive loss for the six months ended June 30, 2011 and our summary consolidated statements of financial position as of June 30, 2011. Our summary consolidated statements of comprehensive loss for the three years ended December 31, 2010, and our summary consolidated statements of financial position as of December 31, 2009 and December 31, 2010 have been derived from our audited consolidated financial statements incorporated by reference into this shelf offering report. The consolidated selected financial data and our summary consolidated statements of financial position as of December 31, 2008 and December 31, 2007, have been derived from other consolidated financial statements not included in or incorporate by reference into this prospectus. We derived the consolidated selected financial data for the six months ended June 30, 2011 and 2010, and our summary consolidated statements of financial position as of the six months ended June 30, 2011, from our unaudited condensed consolidated financial statements and related notes incorporated by reference in this shelf offering report. Our results for interim periods are not necessarily indicative of the results that may be expected for the entire year. We prepare our consolidated financial statements in accordance with IFRS. Our audited consolidated financial statements for the year ended December 31, 2008 were our first audited consolidated financial statements that were prepared in accordance with IFRS and in compliance with IFRS 1 “First Time Adoption of International Financial Reporting Standards.” Accordingly, the transition date for implementation of IFRS on our consolidated financial statements is January 1, 2007, and the comparative numbers for the year ended December 31, 2007, were re-presented to reflect the retroactive adoption of IFRS as of the transition date. Prior to our adoption of IFRS, we prepared our consolidated financial statements in accordance with Israeli generally accepted accounting principles. Our historical results are not necessarily indicative of results to be expected in any future periods. The selected consolidated financial data set forth below should be read in conjunction with and are qualified by reference to “Item 5. Operating and Financial Review and Prospects” and the consolidated financial statements and notes thereto and other financial information included in and incorporated by reference into this shelf offering report. For your convenience, the following tables also contain U.S.dollar translations of the NIS amounts presented as of December 31, 2010 and as of June 30, 2011, translated using the rate of NIS 3.415 to $1.00, the representative rate of exchange as published by the Bank of Israel and as of June 30, 2011. Consolidated Statements of Comprehensive Loss: Year endedDecember 31 Six months ended June 30, Convenience translationinto US$ (Note1(c)) Convenience translationinto US$ (unaudited) NIS (unaudited) (In thousands, except per share information) CONTINUING OPERATIONS: Sales — — Cost of sales — — Gross loss *7,821 — — Research and development expenses, net **14,658 **8,759 Selling and marketing expenses — — General and administrative expenses **3,045 **2,720 Other (income) expenses, net ) Operating loss Finance income ) Fair value losses (gains) on warrants at fair value through profit or loss ) ) — — Finance costs 74 Finance (income) costs, net ) ) 8 28 LOSS FOR THE PERIOD FROM CONTINUING OPERATIONS DISCONTINUED OPERATION Loss for the period from discontinued operation LOSS AND TOTAL COMPREHENSIVE LOSS FOR THE YEAR ATTRIBUTABLE TO: Owners of the parent Minority interest LOSS PER SHARE ATTRIBUTABLE TO THE EQUITY HOLDERS OF THE COMPANY DURING THE YEAR Basic and Diluted * The 2010 amount of gross loss for the year ended on December 31, 2010 has been corrected for a typological error from our previously published financial statements included in a Form 6-K posted on April 17, 2011. ** Reclassified (2007–75,000 NIS and 2008–147,000 NIS) in order to properly reflect the classification of shipment costs. Consolidated Statements of Financial Position: Year ended December 31, Six months ended June 30, Convenience translation into US$ (Note 1(c)) NIS Convenience translation into US$ (unaudited) NIS (unaudited) (In thousands) Cash and cash equivalents Working capital Intangible assets, net Total assets Provision for royalties to the Israeli Office of the Chief Scientist - Total liabilities Accumulated losses ) Total equity 2 Exchange Rates The exchange rate between the NIS and U.S. dollar published by the Bank of Israel was NIS 3.849 to the dollar on January 11, 2012. The high and low exchange rates between the NIS and the U.S. dollar during the six months from July 2011 through December 2011 and for January 2012 (until January 11, 2012), as published by the Bank of Israel, were as follows: Month High Low January 2012 (until January 11, 2012) 1 U.S. dollar 3.854 1 U.S. dollar 3.814 December 2011 3.821 NIS 3.727 NIS November 2011 3.800 NIS 3.650 NIS October 2011 3.763 NIS 3.602 NIS September 2011 3.725 NIS 3.574 NIS August 2011 3.626 NIS 3.412 NIS July 2011 3.465 NIS 3.389 NIS The average exchange rate between the NIS and U.S. dollar, using the average of the exchange rates on the last day of each month during the period, for each of the five most recent fiscal years, was as follows: Period Exchange Rate January 1, 2011 – December 31, 2011 3.758 NIS/$1 January 1, 2010 – December 31, 2010 3.730 NIS/$1 January 1, 2009 – December 31, 2009 3.933 NIS/$1 January 1, 2008 – December 31, 2008 3.588 NIS/$1 January 1, 2007 – December 31, 2007 4.108 NIS/$1 Risk Factors Investing in our company involves a high degree of risk.In addition to the risk factors set forth below relating to this offering, see "Risk Factors" in Chapter 4.6 of the Shelf Prospectus. Risks Related to this Offering As a new investor, you will experience immediate and substantial dilution. Investors in this offering will immediately experience substantial dilution in net tangible book value. Because our ordinary shares have in the past been sold at prices substantially lower than the initial public offering price that you will pay, you will suffer immediate dilution of NIS 1.32 per share in net tangible book value, based on an initial offering price of NIS 3.61, the minimum offering price of this offering, and after deducting the estimated offering expenses payable by us. The exercise of outstanding options and conversion of convertible notes may result in further dilution. The offering is not underwritten on a firm commitment basis. Unless we are successful in selling the ordinary shares and receiving the proceeds from this offering, we may have to seek alternative financing to implement our business plans. This offering is not underwritten on a firm commitment basis. Unless we are successful in selling the ordinary shares and receiving the proceeds from this offering wemay have to seek alternative financing to implement our business plans. Use of Proceeds We are offering up to 1,495,000 ordinary shares sold in units, each unit consists of 26 ordinary shares. The offeringprice per share will be determined by an auction process as detailed in Section 2 of this shelf offering report. There is no assurance that we will sell the maximum number of shares or that we will sell any shares at all. Assuming a sale of 1,300,000 shares offered for sale in this offering and assuming an offering price per shares ofNIS 3.61 (approximately $0.94),which is the minimum offering price of this offering, we estimate that the net proceeds will be approximately NIS 4.15 million after deducting estimated offering expenses payable by us. We currently intend to use the net proceeds from any offering for general corporate purposes and for our business. 3 The amounts and timing of our use of proceeds will vary depending on a number of factors, including the amount of cash generated or used by our operations, and the rate of growth, if any, of our business. As a result, our management will have broad discretion in the allocation of the net proceeds of this offering for any purpose, and investors will be relying on the judgment of our management with regard to the use of these net proceeds. In addition, at our management's discretion, we may use a portion of the net proceeds to pursue acquisitions, joint ventures and other strategic transactions. Pending the final application of the net proceeds of this offering, we intend to invest the net proceeds of this offering in interest-bearing and investment-grade securities. Dilution Our net tangible book value as of June 30, 2011, was approximately NIS 16,703 thousand, or approximately NIS 2.14 per ordinary share. Net tangible book value per share is equal to total assets minus the sum of total liabilities and intangible assets divided by the total number of shares outstanding. Dilution in net tangible book value per share represents the difference between the amount per share paid by purchasers of ordinary shares in this offering and the net tangible book value per ordinary share immediately after completion of this offering. After giving effect to the sale of 1,300,000 ordinary shares in this offering at the offering price of NIS 3.61 per share, the minimum offering price of this offering, and after deducting the estimated offering expenses, our net tangible book value as of June 30, 2011, would have been NIS 20,853 thousand, or NIS 2.29 per share. This amount represents an immediate increase in net tangible book value to existing shareholders of NIS 0.15 per share and an immediate dilution in net tangible book value of NIS 1.32 per share to the investors in this offering, as illustrated in the following table: Offering price per ordinary share NIS 3.61 Net tangible book value per share as of June 30, 2011 NIS 2.14 Increase in net tangible book value per share after giving effect to this offering NIS 0.15 Pro forma net tangible book value per share as of June 30, 2011 NIS 2.29 Dilution in net tangible book value per share to new investors NIS 1.32 The as adjusted information discussed above is illustrative only. Our net tangible book value following the completion of the offering is subject to adjustment based on the actual offering price and terms of this offering. Capitalization and Indebtedness The following table sets forth our consolidated cash and capitalization, in NIS and US dollars, at June 30, 2011 on actual basis and an as adjusted basis to reflect the issuance of 1,495,000 ordinary shares. This table should be read in conjunction with our financial statements and the notes thereto included in and incorporated by reference into this shelf offering report. As of June 30, 2011 (Unaudited) Actual Asadjusted NIS US$ NIS US$ (In thousands) Equity attributable to owners of D. Medical: Ordinary shares of NIS 0.32 par value: 312,500,000 ordinary shares authorized; 8,167,306 (9,662,306 adjusted) ordinary shares issued and outstanding Share premium and other reserves Warrants and equity portion of convertible debt Accumulated loss ) Equity attributable to owners of D. Medical: Non controlling interest 90 90 Total capitalization The translation of the NIS amounts into dollars has been made for the convenience of the reader at therepresentative exchange rate prevailing at June 30, 2011 (NIS 3.415$1.00), as published by the Bank of Israel. The number of shares of ordinary shares to be outstanding after the offering is based on 8,167,306 ordinaryshares outstanding as of January 15, 2012. The number of ordinary shares to be outstanding after this offeringdoes not take into account as o January 15, 2012: · 75,045 ordinary shares issuable upon the exercise of warrants that were previously given to investors and underwriters; and · 646,216 ordinary shares issuable to employees upon the exercise of outstanding options under our 2005 Israeli Share Option Plan. 4 Price Range of Ordinary Shares Our ordinary shares are listed and traded on The NASDAQ Capital Market and on Tel Aviv Stock Exchange under the symbol “DMED”. For the month of December 2011, the daily reported sale prices of our ordinary shares on The NASDAQ Capital Market ranged from a high of US$2.04 to a low of US$1.54 per ordinary share, and, on Tel Aviv Stock Exchange, from a high of NIS 7.38 to a low of NIS 6.03 per ordinary share. For the month of November 2011, the daily reported sale prices of our ordinary shares on The NASDAQ Capital Market ranged from a high of US$2.30 to a low of US$1.65 per ordinary share, and, on Tel Aviv Stock Exchange, from a high of NIS 8.15 to a low of NIS 6.55 per ordinary share. For the month of October 2011, the daily reported sale prices of our ordinary shares on The NASDAQ Capital Market ranged from a high of US$2.60 to a low of US$1.68 per ordinary share, and, on Tel Aviv Stock Exchange, from a high of NIS 8.40 to a low of NIS 6.55 per ordinary share. For the month of September 2011, the daily reported sale prices of our ordinary shares on The NASDAQ Capital Market ranged from a high of US$2.77 to a low of US$1.63 per ordinary share, and, on Tel Aviv Stock Exchange, from a high of NIS 8.99 to a low of NIS 6.66 per ordinary share. For the third quarter of 2011, the daily reported sale prices of our ordinary shares on The NASDAQ Capital Market ranged from a high of US$4.57 to a low of US$1.63 per ordinary share, and, on Tel Aviv Stock Exchange, from a high of NIS 14.60 to a low of NIS 6.66 per ordinary share. For more information on the price range of our ordinary shares see Section 4.10 of the Shelf Prospectus. Expenses of the Offering The aggregate amount that we will pay for consulting fees, underwriting fees and other expenses in connection with this offering is approximately NIS 600 thousand. Incorporation of Certain Information by Reference We are allowed to "incorporate by reference" the information we file with the Israel Securities Authority ("ISA") on the Magna system, which means that we can disclose important information to you by referring to those documents. Information incorporated by reference is considered to be part of this shelf offering report. We incorporate by reference the documents listed below: (A) Our Annual Report on Form 20-F for the fiscal year ended December 31, 2010 filed with the ISA on the Magna system on June 13, 2011, as amended by Amendment No.1 filed on October 26, 2011. (B) Our reports on Form 6-K filed with the ISA on the Magna system on June 13, 2011 (regarding our 2011 first quarter results), on June 26, 2011 (regarding Spring Health Solution's CE Mark Approval application), on July 3, 2011 (regarding the addendum to the NextGen Sale Agreement), on July 5, 2011 (regarding a non-binding letter of intent with Dex Medical, Canada's largest distributor of diabetes care products), on July 11, 2011 (a Notice of Annual Meeting of Shareholders), on August 2, 2011 (regarding the distribution agreement with RGH Enterprises, Inc.), on August 3, 2011 (regarding the completion of the NextGen Sale Agreement), on August 7, 2011 (regarding the results of our annual general meeting), on August 15, 2011 (regarding an amendment to the SEDA Agreement), on August 31, 2011 (regarding our 2011 second quarter results), on September 2, 2011 (regarding the filing of a shelf prospectus with the SEC), on September 7, 2011 (regarding performance improvement program), on September 8, 2011 (regarding rights attached to our securities), on September 11, 2011 (regarding the filing of a shelf prospectus in Israel), on September 13, 2011 (regarding the reception of a registration certificate from Israel’s Ministry of Health for the Company's Spring Universal Infusion Sets), on September 18, 2011 (regarding the filing of a lawsuit against the Company by a minority shareholder and a director of the Company's subsidiary, Spring-Set Health Solutions Ltd.), on September 21, 2011 (regarding the issuance of a new U.S. Patent), October 4, 2011 (regarding a court decision that concludes a lawsuit filed against the Company and its subsidiaries), October 6, 2011 (regarding the non-exclusive distribution agreement with Doubek Medical Supply Inc), on November 3, 2011 (including June 30, 2011 financial statements; Management Discussion and Analysis of Financial Condition and Results of Operations and regarding other updates on the business of the Company), on November 21, 2011 (regarding out 2011 third quarter results), on November 28, 2011 (regarding the approval of a U.S. patent), on December 5, 2011 (regarding the SEDA advance notice and the distribution agreement with Agile Edge Technologies), on December 20, 2011 (regarding a shelf offering report in Israel), on December 27, 2011 (regarding the second SEDA amendment), on January 3, 2012 (regarding the termination of engagement of the Company's COO), on January 4, 2012 (regarding the listing of the Spring Universal Infusion Set in the 2012 Consumer Guide) and on January 12, 2012 (regarding the Spring Zone CE Mark Approval). 5 As you read the above documents, you may find inconsistencies in information from one document to another. If you find inconsistencies between the documents and this shelf offering report, you should rely on the statements made in the most recent document. All information appearing in this shelf offering report is qualified in its entirety by the information and financial statements, including the notes thereto, contained in the documents incorporated by reference herein. You may obtain a copy of any or all of these filings at no cost, by writing or telephoning us at the following address: D. Medical Industries Ltd., 3 Ha’Sadna St., Tirat Carmel 39032, Israel, telephone: +972 (73)250-7100, Attn: Mr. Amir Loberman. Our ordinary shares are listed on TASE. However, because our ordinary shares are also listed on The NASDAQ, we are exempt from certain of the reporting obligations specified in Chapter Six of the Israel Securities Law, 1968, that would otherwise be applicable to a company traded on TASE, provided that a copy of each report submitted in accordance with applicable United States law or NASDAQ rules is filed with the Israel Securities Authority, TASE and the Israeli Companies Registrar within the time specified under Israeli law. Legal Matters Certain legal matters with respect to this offering are being passed upon for us by Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. 6
